Title: Burr Conspiracy Statement, 31 May 1807
From: Anonymous
To: 


                        
                            
                                May 1807
                            
                        
                        Intirely confidential 
                        Burr had a contract with John Wilkins of Pittsburgh, or a company with which he was concerned for Twenty
                            thousand barrels of Flour and Six thousand barrels of Pork, deliverable
                            here or at Natchez—It was to follow Burr, and I understand he made a handsome advance on the contract—Since the
                            Explosion W…s has sent orders to Natchez have these provisions taken care of and not to deliver them before payment. D. W.
                            Elliot merchant of Natchez, is W…s agent and co:partner—
                    